MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                                       FILED
the defense of res judicata, collateral                                            Dec 07 2020, 9:01 am

estoppel, or the law of the case.                                                      CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Peru, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bryson Small,                                            December 7, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1202
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable Brant J. Parry,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         34D02-1803-F3-91



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020             Page 1 of 8
                                          Case Summary
[1]   On March 16, 2018, while awaiting the start of a paternity hearing, Bryson

      Small attacked two women, one of whom was the mother of his alleged child.

      During the altercation, Small also struck a law enforcement officer. He

      subsequently pled guilty to Level 3 felony aggravated battery, Level 5 felony

      battery resulting in serious bodily injury, Level 5 felony battery resulting in

      bodily injury to a public safety officer, and Level 6 felony resisting law

      enforcement and was sentenced to an aggregate twenty-four-year sentence. On

      appeal, Small contends that the trial court (1) abused its discretion in sentencing

      him and (2) erred in awarding him only 1087 days of credit for time spent

      incarcerated prior to sentencing. We affirm.



                            Facts and Procedural History
[2]   On March 16, 2018, Small and Alice Koontz were at the Howard County

      courthouse for a paternity hearing regarding Alice’s daughter, A.K. Alice was

      accompanied at the courthouse by A.K. and Jackie Koontz. Prior to the

      paternity hearing, Small instigated a physical altercation with Alice and Jackie.


[3]   The parties stipulated to, and security footage from the courthouse showed,

      what happened next:


              [Small] approach[es] Jackie and Alice. [Small] shoves Jackie out
              of the way in order to get to Alice. Jackie falls to the ground.
              [Small] then punches Alice with a closed fist in the face. Jackie
              got up and tried to get in the middle of [Small] and Alice. After

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 2 of 8
              the punch, Alice falls to the ground and appears to be
              unconscious as she is not fighting back. [Small] kicks Alice in
              the head multiple times before bystanders and court security
              officers are able to respond and get him away. The video shows
              [Small] continuing to kick Alice in the head several more times
              while he is fighting with the officers that had responded.
              Another bystander was able to pull Alice away from the
              altercation. Alice was laying on the ground lifeless, making no
              movements, and appeared to be unconscious from the punches
              and kicks that she had received from [Small].


      Appellant’s App. Vol. II p. 22. During the altercation, one of the responding

      officers was struck by Small in the face and, as a result of the altercation,

      suffered pain in his left shoulder. Also as a result of the altercation, Jackie

      received a large cut on her head that required several staples, and Alice

      sustained multiple facial fractures.


[4]   On March 27, 2018, Small was charged with Level 3 felony aggravated battery,

      two counts of Level 5 felony battery resulting in serious bodily injury, Level 5

      felony battery resulting in bodily injury to a public safety officer, Level 6 felony

      domestic battery, and Level 6 felony resisting law enforcement. On April 7,

      2020, Small pled guilty to Level 3 felony aggravated battery, one count of Level

      5 felony battery resulting in serious bodily injury, Level 5 felony battery

      resulting in bodily injury to a public safety officer, and Level 6 felony resisting

      law enforcement. In exchange for Small’s guilty plea, the State agreed to

      dismiss the remaining charges. Small’s plea agreement also indicated that

      “[s]entencing shall be left to the discretion of the court with a maximum

      executed time of 20 years.” Appellant’s App. Vol. II p. 108.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 3 of 8
[5]   Following a hearing, the trial court accepted Small’s guilty plea and sentenced

      Small as follows: fourteen years for Level 3 felony aggravated battery, five

      years for Level 5 felony battery resulting in serious bodily injury, five years for

      Level 5 felony battery resulting in bodily injury to a public peace officer, and

      two years for Level 6 felony resisting law enforcement. The trial court ordered

      that the sentences for Level 3 felony aggravated battery and Level 5 battery be

      run consecutively to each other, and that the sentence for Level 6 felony

      resisting law enforcement run concurrently to the others. In total, the trial court

      imposed an aggregate twenty-four-year sentence, of which twenty years was

      ordered to be served in the Department of Correction and the remaining four

      years suspended to probation. The trial court also awarded Small 1087 days of

      credit for time spent incarcerated prior to sentencing.



                                Discussion and Decision
                                     I. Abuse of Discretion
[6]   Small contends that the trial court abused its discretion by imposing an

      aggregate twenty-four-year sentence, arguing that the sentence exceeds the

      maximum sentence allowed by law. “We have long held that a trial judge’s

      sentencing decisions are reviewed under an abuse of discretion standard.”

      McCain v. State, 148 N.E.3d 977, 981 (Ind. 2020) (internal citation omitted).

      “An abuse of discretion occurs if the decision is clearly against the logic and

      effect of the facts and circumstances before the court, or the reasonable,



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 4 of 8
      probable, and actual deductions to be drawn therefrom.” Id. (internal

      quotations omitted).


[7]   Except for crimes of violence, the total of the consecutive terms of

      imprisonment to which a defendant is sentenced for felony convictions arising

      out of an episode of criminal conduct shall not exceed twenty years if the most

      serious crime for which a defendant is sentenced is a Level 3 felony. Ind. Code

      § 35-50-1-2(c) and (d)(4). In Ellis v. State, the Indiana Supreme Court addressed

      the application of the limitation set forth in Indiana Code section 35-50-1-2(d)

      to cases involving both crimes of violence and non-crimes of violence,

      explaining that


              The rule of lenity requires that criminal statutes be strictly
              construed against the State. Adherence to this rule requires that
              we interpret the statute to exempt from the sentencing limitation
              (1) consecutive sentencing among crimes of violence, and (2)
              consecutive sentencing between a crime of violence and those
              that are not crimes of violence. However, the limitation should
              apply for consecutive sentences between and among those crimes
              that are not crimes of violence.


      736 N.E.2d 731, 737 (Ind. 2000) (internal quotation omitted).


[8]   In this case, three of Small’s four convictions qualified as crimes of violence.

      See Ind. Code § 35-50-1-2(a)(6) and (a)(8) (providing that aggravated battery and

      Level 5 felony battery qualify as crimes of violence). Applying Indiana Code

      section 35-50-1-2 and Indiana Supreme Court’s decision in Ellis to the instant

      matter, we conclude the twenty-year limitation does not apply to the portions


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 5 of 8
      Small’s total aggregate sentence that were imposed in relation to crimes of

      violence, only to those portions of his total aggregate sentence that were not.

      Small was convicted of one non-crime of violence, Level 6 felony resisting law

      enforcement, and his sentence for that conviction was two years and ran

      concurrently to the aggregate twenty-four-year sentence imposed for his crimes

      of violence. Because the portions of Small’s sentence that, when run

      consecutively, exceed the twenty-year limitation set forth in Indiana Code

      section 35-50-1-2(d)(4) were imposed in relation to crimes of violence, Small’s

      sentence does not violate Indiana Code section 35-50-1-2. As such, we

      conclude that the trial court did not abuse its discretion in sentencing Small.


                                           II. Credit Time
[9]   Small also contends that the trial court erred in awarding him only 1087 days of

      credit for time spent incarcerated prior to sentencing.


              Under the Indiana Penal Code, prisoners receive credit time that
              is applied to reduce their term of imprisonment. The time spent
              in confinement before sentencing applies toward a prisoner’s
              fixed term of imprisonment. The amount of additional credit or
              good time credit is primarily determined by the prisoner’s credit
              time classification.


      Rudisel v. State, 31 N.E.3d 984, 988–89 (Ind. Ct. App. 2015) (quotation and

      citations omitted). “There are two types of credit that must be calculated: (1)

      the credit toward the sentence a prisoner receives for time actually served, and

      (2) the additional credit a prisoner receives for good behavior and educational

      attainment.” Moon v. State, 110 N.E.3d 1156, 1160 (Ind. Ct. App. 2018)

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 6 of 8
       (internal quotation omitted). “Credit time is a matter of statutory right and trial

       courts do not have discretion in awarding or denying such credit.” Id.


[10]   Pursuant to Indiana Code Section 35-50-6-4(a), a person who is not a credit-

       restricted felon and is imprisoned awaiting trial or sentencing for a Level 6

       felony or misdemeanor is initially assigned to Class A. “A person assigned to

       Class A earns one (1) day of good time credit for each day the person is

       imprisoned for a crime or confined awaiting trial or sentencing.” Ind. Code §

       35-50-6-3.1(b). Pursuant to Indiana Code section 35-50-6-4(b), a person who is

       not a credit-restricted felon and is imprisoned awaiting trial or sentencing for a

       crime other than a Level 6 felony or misdemeanor is initially assigned to Class

       B. “A person assigned to Class B earns one (1) day of good time credit for

       every three (3) days the person is imprisoned for a crime or confined awaiting

       trial or sentencing.” Ind. Code § 35-50-6-3.1(c). “A person imprisoned

       awaiting trial is initially assigned to a credit class based on the most serious

       offense with which the person is charged.” Ind. Code § 35-50-6-4(h). However,

       “[i]f all the offenses of which a person is convicted have a higher credit time

       class than the most serious offense with which the person is charged, the person

       earns credit time for the time imprisoned awaiting trial at the credit time class of

       the most serious offense of which the person was convicted.” Ind. Code § 35-

       50-6-4(h).


[11]   In this case, nothing in the record indicates that Small was a credit-restricted

       felon. The most serious offense for which he was charged and convicted was a

       Level 3 felony. As such, he qualified for Class B credit, or one day of “good

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 7 of 8
       time credit” for every three days served while awaiting trial. See Ind. Code §

       35-50-6-3.1(c). In sentencing Small, the trial court awarded Small 815 actual

       days and 272 additional days of credit time, for a total of 1087 days. Small does

       not argue that the trial court erred in crediting him for serving 815 actual days

       while awaiting sentencing. The 272 days of additional credit time equals one-

       third of the actual time he was incarcerated prior to sentencing, or one day for

       every three days served. The trial court, therefore, awarded Small the correct

       amount of credit time.


[12]   Furthermore, we are unpersuaded by Small’s claim that he should have been

       granted Class A credit time for some of the time he spent incarcerated prior to

       trial. Indiana Code section 35-50-6-4(h) “explicitly states that a person earns

       credit time pursuant to the credit class to which he is assigned, which, in turn, is

       based on the most serious offense with which the person is convicted.” Moon,

       110 N.E.3d at 1161. Here, the most serious offense with which Small was

       charged and convicted was a Level 3 felony. We conclude that the trial court

       did not err when it calculated Small’s good time credit based on that offense.

       See id. (concluding that the trial court did not err when it calculated the

       defendant’s good time credit based on his Level 4 felony conviction rather than

       his Level 6 felony conviction).


[13]   The judgment of the trial court is affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1202 | December 7, 2020   Page 8 of 8